Opinion of the Court
FeRGuson, Judge:
In this case, as in United States v Wheeler, 17 USCMA 274, 38 CMR 72, this day decided, the law officer limited his instructions to the maximum pún-ishment imposable and the mechanics of voting. Though evidence in extenuation and mitigation was introduced and counsel made brief arguments on the sentence, no guideposts for deliberation thereon were furnished the court-martial. The accused received the maximum sentence.
Under our decision in Wheeler, supra, the law officer’s failure to instruct the court-martial was erroneous and, in light of the circumstances including imposition of the maximum penalty, prej-udicially so. Curative measures are, therefore, necessitated.
The decision of the board of review is reversed and the record of trial returned to the Judge Advocate General of the Army. The board may reassess the sentence or order a rehearing thereon.
■Chief Judge Quinn and Judge Kil-DAY concur.